Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Danny Ray Hill, who has been disciplined in the State of Indiana, is suspended from the practice of law in the State of Illinois until he is reinstated to the practice of law in Indiana. Suspension effective June 6, 2006. Respondent Danny Ray Hill shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.